42 F.3d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Don LaFLAMME, Petitioner-Appellant,v.Robert BORG;  Attorney General for the State of California,Respondents-Appellees.
No. 94-15995.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 25, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Don LaFlamme, a California state prisoner serving an indeterminate term of 15 years to life for second degree murder, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2254 habeas corpus petition.  He contends that the California Department of Corrections violated his constitutional rights by refusing to grant him day-for-day work credits pursuant to Cal.Penal Code Sec. 2933.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm for the reasons stated in the magistrate's findings and recommendation, which the district court adopted in full.


3
LaFlamme raises numerous issues on appeal which were neither raised in his habeas petition nor considered by the district court.  We decline to address these issues for the first time on appeal.  See Green v. Christiansen, 732 F.2d 1397, 1400 n. 1 (9th Cir.1984).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, LaFlamme's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3